DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
Applicant argues that Handa and Ohashi fails to disclose a rotor with a laminated core. Examiner disagrees. Handa in col. 9 lines 30-32 discloses “a rotor core 21 made by laminating magnetic steels sheets.” Ohashi in col. 3 lines 23-54 discloses “the rotor core 14 is a layered body of a plurality of magnetic steel sheets.” Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 12-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handa et al. (US 10,673,306).
Regarding claim 1, Handa teaches a rotor hub assembly comprising; 
a rotor hub (80); 
a rotor (20) surrounding the rotor hub (80) comprising a plurality of rotor laminations (21) and a plurality of magnets (23); and 

    PNG
    media_image1.png
    533
    742
    media_image1.png
    Greyscale

a cooling sleeve (27) surrounding the rotor hub (80) and being located between the rotor hub (80) and the rotor (20), the cooling sleeve (27) being configured to cause coolant (OL) to flow between the rotor hub (80) and the rotor (20) during spinning of the rotor hub assembly (motor drives oil pump).

    PNG
    media_image2.png
    164
    1086
    media_image2.png
    Greyscale

Regarding claim 2/1, Handa was discussed above in claim 1. Handa further teaches wherein the cooling sleeve (27) comprises a plurality of channels (12) formed in the inner surface of the cooling sleeve (27; FIG 14).
Regarding claim 3/2, Handa was discussed above in claim 2. Handa further teaches wherein the plurality of channels (12) extend laterally across the inner surface (FIG 14) from one side to an opposite side of the cooling sleeve (27; channels 12 are part of oil flow path 24).
Regarding claim 4/3, Handa was discussed above in claim 3. Handa further teaches wherein the plurality of channels (12) extend over the entire circumference of the inner surface of the cooling sleeve (27; FIG 13).
Regarding claim 5/1, Handa was discussed above in claim 1. Handa further teaches wherein the rotor hub (80) comprises an annular channel (12) that surrounds the entire circumference of an outer surface of rotor hub (80) such that the rotor hub annular channel (12) is in fluid communication with a plurality of channels (12; FIG 1) formed in the inner surface of the cooling sleeve (27).
Regarding claim 6/5, Handa was discussed above in claim 5. Handa further teaches wherein the rotor hub (80) comprises a plurality of apertures (39) within the annular channel (12).
Regarding claim 7/6, Handa was discussed above in claim 6. Handa further teaches wherein the rotor hub comprises a plurality of interior cavities (28) in fluid communication with the annular channel (12) of the cooling sleeve (27) through the plurality of apertures (39).
Regarding claim 10/2, Handa was discussed above in claim 2. Handa further teaches wherein the rotor hub (80) comprises a plurality of notches aligned with the plurality of channels (12) in the cooling sleeve (27) such that coolant entering the plurality of channels (12) in the cooling sleeve (27) exits through the notches.

    PNG
    media_image3.png
    532
    746
    media_image3.png
    Greyscale

	Regarding claim 12/1, Handa was discussed above in claim 1. Handa further teaches further including a channel (71) extending through a casing (40) in which the rotor hub assembly is mounted and a coolant jet (oil pump) positioned at the outer end of the casing channel (71).
	
	Regarding claim 13, Handa teaches a method of cooling a rotor hub assembly comprising a rotor hub (80) and a rotor (20) surrounding the rotor hub (80), the rotor (20) comprising a plurality of rotor laminations (21) and a plurality of magnets (23), the method comprising: 
providing a cooling sleeve (27) surrounding the rotor hub (80) between the rotor hub (80) and the rotor (20); and 1319-4269 (38344) 
flowing coolant (OL) from the interior of the rotor hub (80) into the cooling sleeve (27) to distribute coolant (OL) between the rotor hub (80) and the rotor (20) during spinning of the rotor hub assembly.
Regarding claim 14/13, Handa was discussed above in claim 13. Handa further teaches flowing the coolant (OL) through a plurality of channels (12) formed in the inner surface of the cooling sleeve (27).
Regarding claim 15/14, Handa was discussed above in claim 14. Handa further teaches flowing the coolant (OL) through an annular channel (12) formed in an outer surface of the rotor hub (80), the annular channel (12) being in fluid communication with the plurality of channels (12) formed in the inner surface of the cooling sleeve (27, FIG 15).
Regarding claim 16/15, Handa was discussed above in claim 15. Handa further teaches flowing coolant (OL) through a plurality of apertures (39) in the annular channel (12) the rotor hub (80) such that interior cavities (24, 28) of the rotor hub (80) are in fluid communication with the channels (12) in the cooling sleeve (27).
Regarding claim 17/16, Handa was discussed above in claim 16. Handa further teaches flowing coolant (OL) out of the plurality of channels (12) through a plurality of notches in the rotor hub (80) aligned with the plurality of channels (12) in the cooling sleeve (27).
Regarding claim 19/13, Handa was discussed above in claim 13. Handa further teaches including jetting coolant (OL) through a coolant jet (oil pump) positioned at the outer end of a casing channel (71) extending through a casing (40) in which the rotor hub assembly is mounted.

Claims 1-2, 5, 8-9, 11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (US 8,928,195).
Regarding claim 1, Ohashi teaches a rotor hub assembly comprising; 
a rotor hub (4); 
a rotor (3) surrounding the rotor hub (4) comprising a plurality of rotor laminations (14) and a plurality of magnets (17); and 
a cooling sleeve (27) surrounding the rotor hub (4) and being located between the rotor hub (4) and the rotor (3), the cooling sleeve (27) being configured to cause coolant (oil) to flow between the rotor hub (4) and the rotor (3) during spinning of the rotor hub assembly.
	Regarding claim 2/1, Ohashi was discussed above in claim 1. Ohashi further teaches wherein the cooling sleeve (27) comprises a plurality of channels (from inner thread 50) formed in the inner surface of the cooling sleeve (27).
Regarding claim 5/1, Handa was discussed above in claim 1. Handa further teaches wherein the rotor hub (4) comprises an annular channel (from inner thread 31) that surrounds the entire circumference of an outer surface of rotor hub (4) such that the rotor hub annular channel (31) is in fluid communication with a plurality of channels (from inner thread 50) formed in the inner surface of the cooling sleeve (27).
	Regarding claim 8/2, Ohashi was discussed above in claim 2. Ohashi further teaches an end ring (15) attached to a side edge of the cooling sleeve (27), the end ring (15) being configured to cause at least a portion of the coolant circulating within the rotor hub assembly to enter the plurality of channels (50) in the cooling sleeve (27) from centrifugal force caused by spinning of the rotor hub assembly.

    PNG
    media_image4.png
    342
    1091
    media_image4.png
    Greyscale

	Regarding claim 9/5, Ohashi was discussed above in claim 5. Ohashi further teaches an end ring (15) attached to a side edge of the cooling sleeve (27), the end ring (15) being configured to cause at least a portion of the coolant circulating within the rotor hub assembly to enter the annular channel (31) in the cooling sleeve (27) from centrifugal force caused by spinning of the rotor hub assembly.

    PNG
    media_image5.png
    220
    1094
    media_image5.png
    Greyscale

Regarding claim 11/8, Ohashi was discussed above in claim 11. Ohashi further teaches wherein the end ring (15) comprises a plurality of apertures (33) aligned with the plurality of channels (50) in the cooling sleeve (27) such that coolant entering the plurality of channels (50) in the cooling sleeve (27) exits through the plurality of apertures (33) in the end ring (15; FIG 3).

Regarding claim 13, Ohashi teaches a method of cooling a rotor hub assembly comprising a rotor hub (4) and a rotor (3) surrounding the rotor hub (4), the rotor (3) comprising a plurality of rotor laminations (14) and a plurality of magnets (17), the method comprising: 
providing a cooling sleeve (27) surrounding the rotor hub (4) between the rotor hub (4) and the rotor (3); and 1319-4269 (38344) 
flowing coolant from the interior of the rotor hub (4) into the cooling sleeve (27) to distribute coolant between the rotor hub (4) and the rotor (3) during spinning of the rotor hub assembly.
Regarding claim 14/13, Ohashi was discussed above in claim 13. Ohashi further teaches flowing the coolant through a plurality of channels (from inner thread 50) formed in the inner surface of the cooling sleeve (27).
Regarding claim 15/14, Ohashi was discussed above in claim 14. Ohashi further teaches flowing the coolant through an annular channel (from inner thread 31) formed in an outer surface of the rotor hub (4), the annular channel (31) being in fluid communication with the plurality of channels (50) formed in the inner surface of the cooling sleeve (27; FIG 3).
Regarding claim 16/15, Ohashi was discussed above in claim 15. Ohashi further teaches flowing coolant through a plurality of apertures (49a) in the annular channel (31) the rotor hub (4) such that interior cavities (26) of the rotor hub (4) are in fluid communication with the channels (50) in the cooling sleeve (27).
Regarding claim 17/16, Ohashi was discussed above in claim 16. Ohashi further teaches flowing coolant out of the plurality of channels (50) through a plurality of notches (32a) in the rotor hub (4) aligned with the plurality of channels (50) in the cooling sleeve (27).
Regarding claim 18/17, Ohashi was discussed above in claim 17. Ohashi further teaches flowing coolant out of the plurality of channels (50) through a plurality of apertures (33) in an end ring (15) attached to a side edge of the cooling sleeve (27).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834